


EXHIBIT 10.23

 

INTEGRATED DEVICE TECHNOLOGY, INC.

 

1997 STOCK OPTION PLAN

 

As Adopted October 30, 1997
As Amended April 21, 1998

 

 

 

                             1.             PURPOSE.  The purpose of the Plan is
to provide incentives to attract, retain and motivate eligible persons whose
present and potential contributions are important to the success of the Company,
its Parent, Subsidiaries and Affiliates, by offering them an opportunity to
participate in the Company’s future performance through awards of stock
options.  Capitalized terms not defined in the text are defined in Section 19.

 

                             2.             SHARES SUBJECT TO THE PLAN.

 

                                             2.1          
Number of Shares Available.  Subject to Sections 2.2 and 14, the total number of
Shares reserved and available for grant and issuance pursuant to Awards under
the Plan shall be 4,500,000 Shares.  Subject to Sections 2.2 and 14, Shares that
are subject to issuance upon exercise of an Award but cease to be subject to
such Award for any reason other than exercise of such Award will again be
available for grant and issuance under this Plan.

 

                                             2.2          
Adjustment of Shares.  In the event that the number of outstanding Shares is
changed by a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration, or by a Corporate Transaction
(as defined in Section 14.1) then, unless such change results in the termination
of all outstanding Awards as a result of the Corporate Transaction, (a) the
number of Shares reserved for issuance under the Plan and (b) the Exercise
Prices of and number of Shares subject to outstanding Awards shall be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and compliance with applicable securities laws;
provided, however, that fractions of a Share shall not be issued but shall
either be paid in cash at Fair Market Value or shall be rounded up to the
nearest Share, as determined by the Committee; and provided, further, that the
Exercise Price of any Award may not be decreased to below the par value of the
Shares.

 

                             3.             ELIGIBILITY.  All Awards issued
under the Plan shall be Nonqualified Stock Options.  Awards may be granted to
employees, consultants, independent contractors and advisors of the Company or
any Parent, Subsidiary or Affiliate of the Company; provided that such
employees, consultants, independent contractors and advisors are not officers or
directors of the Company or any Parent, Subsidiary of Affiliate of the Company
who are subject to Section 16 of the Securities Exchange Act of 1934; and
provided further that such consultants, contractors and advisors render bona
fide services not in connection with the offer and sale of securities in a
capital-raising transaction.  A person may be granted more than one Award under

 

 

--------------------------------------------------------------------------------


 

 

the Plan.  Each person is eligible to receive up to an aggregate maximum of
100,000 Shares per fiscal year.

 

                             4.             ADMINISTRATION.

 

                                             4.1           Committee Authority. 
The Plan shall be administered by the Committee.  Subject to the general
purposes, terms and conditions of the Plan, the Committee shall have full power
to implement and carry out the Plan.  The Committee shall have the authority to:

 

                                                                                     
(a)           construe and interpret the Plan, any Stock Option Agreement and
any other agreement or document executed pursuant to the Plan;

 

                                                                                     
(b)           prescribe, amend and rescind rules and regulations relating to the
Plan;

 

                                                                                     
(c)           select persons to receive Awards;

 

                                                                                     
(d)           determine the form and terms of Awards;

 

                                                                                     
(e)           determine the number of Shares subject to Awards;

 

                                                                                     
(f)            determine whether Awards will be granted in replacement of, or as
alternatives to, other Awards under the Plan or any other incentive or
compensation plan of the Company or any Parent, Subsidiary or Affiliate of the
Company;

 

                                                                                     
(g)           grant waivers of Plan or Award conditions;

 

                                                                                     
(h)           determine the vesting and exercisability of Awards;

 

                                                                                     
(i)            correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, any Award or any Stock Option Agreement;

 

                                                                                     
(j)            determine the disposition of Awards in the event of a
Participant’s divorce or dissolution of marriage; and

 

                                                                                     
(k)           make all other determinations necessary or advisable for the
administration of the Plan.

 

                                             4.2          
Committee Discretion.  Any determination made by the Committee with respect to
any Award shall be made in its sole discretion at the time of grant of the Award
or, unless in contravention of any express term of the Plan or Award, at any
later time, and such determination shall be final and binding on the Company and
all persons having an interest in any Award under the Plan.  The Committee may
delegate to one or more officers of the Company

 

 

-2-

--------------------------------------------------------------------------------


 

the authority to grant an Award under the Plan to Participants who are not
Insiders of the Company.

 

                             5.             STOCK OPTIONS.  The Committee may
grant Awards to eligible persons and shall determine the number of Shares
subject to the Award, the Exercise Price of the Award, the period during which
the Award may be exercised, and all other terms and conditions of the Award,
subject to the following:

 

                                             5.1          
Form of Option Grant.  Each Award granted under the Plan shall be evidenced by a
Stock Option Agreement and shall be in such form and contain such provisions
(which need not be the same for each Participant) as the Committee shall from
time to time approve, and which shall comply with and be subject to the terms
and conditions of the Plan.

 

                                             5.2           Date of Grant.  The
date of grant of an Award shall be the date on which the Committee makes the
determination to grant such Award, unless otherwise specified by the Committee. 
The Stock Option Agreement and a copy of the Plan will be delivered to the
Participant within a reasonable time after the granting of the Award.

 

                                             5.3           Exercise Period. 
Awards shall be exercisable within the times or upon the events determined by
the Committee as set forth in the Stock Option Agreement; provided, however,
that no Award shall be exercisable after the expiration of ten (10) years from
the date the Award is granted.  The Committee also may provide for the exercise
of Awards to become exercisable at one time or from time to time, periodically
or otherwise, in such number or percentage as the Committee determines.

 

                                             5.4           Exercise Price.  The
Exercise Price shall be determined by the Committee when the Award is granted
and shall be not less than 100% of the Fair Market Value of the Shares on the
date of grant.

 

                                             5.5           Method of Exercise. 
Awards may be exercised only by delivery to the Company of a written exercise
agreement (the “Exercise Agreement”) in a form approved by the Committee (which
need not be the same for each Participant), stating the number of Shares being
purchased, the restrictions imposed on the Shares, if any, and such
representations and agreements regarding Participant’s investment intent and
access to information and other matters, if any, as may be required or desirable
by the Company to comply with applicable securities laws, together with payment
in full of the Exercise Price for the number of Shares being purchased.

 

                                             5.6           Termination. 
Notwithstanding the exercise periods set forth in the Stock Option Agreement,
exercise of an Award shall always be subject to the following:

 

                                                                                     
(a)           If the Participant is Terminated for any reason except death or
Disability, then Participant may exercise such Participant’s Awards only to the
extent that such Awards would have been exercisable upon the Termination Date no
later than three (3) months after the Termination Date (or such longer

 

 

-3-

--------------------------------------------------------------------------------


 

                                                                                     
                time period not exceeding five years as may be determined by the
Committee), but in any event, no later than the expiration date of the Awards.

 

                                                                                     
(b)           If the Participant is terminated because of death or Disability
(or the Participant dies within three months of such termination), then
Participant’s Awards would have been exercisable by Participant on the
Termination Date and must be exercised by Participant (or Participant’s legal
representative or authorized assignee) no later than (i) twelve (12) months
after the Termination Date in the case of disability or (ii) eighteen (18)
months after the Termination Date in the case of death (or such longer time
period not exceeding five years as may be determined by the Committee), but in
any event no later than the expiration date of the Awards.

 

                                             5.7          
Limitations on Exercise.  The Committee may specify a reasonable minimum number
of Shares that may be purchased on any exercise of an Award; provided that such
minimum number will not prevent Participant from exercising the Award for the
full number of Shares for which it is then exercisable.

 

                                             5.8          
Modification, Extension or Renewal.  The Committee may modify, extend or renew
outstanding Awards and authorize the grant of new Awards in substitution
therefor; provided that any such action may not, without the written consent of
Participant, impair any of Participant’s rights under any Award previously
granted.  The Committee may reduce the Exercise Price of outstanding Awards
without the consent of Participants affected by a written notice to them;
provided, however, that the Exercise Price may not be reduced below the minimum
Exercise Price that would be permitted under Section 5.4 of the Plan for Awards
granted on the date the action is taken to reduce the Exercise Price; and
provided, further, that the Exercise Price shall not be reduced below the par
value of the Shares, if any.

 

                             6.             PAYMENT FOR SHARE PURCHASES. 
Payment for Shares purchased pursuant to the Plan may be made in cash (by check)
or, where expressly approved for the Participant by the Committee and where
permitted by law:

 

                                                                                     
(a)           by surrender of Shares that either:  (1) have been owned by
Participant for more than six (6) months and have been paid for within the
meaning of SEC Rule 144 (and, if such shares were purchased from the Company by
use of a promissory note, such note has been fully paid with respect to such
Shares); or (2) were obtained by Participant in the public market;

 

                                                                                     
(b)           by waiver of compensation due or accrued to Participant for
services rendered;

 

                                                                                     
(c)           provided that a public market for the Company’s stock exists:

 

 

-4-

--------------------------------------------------------------------------------


 

                                                                                     
                (1)           through a “same day sale” commitment from
Participant and a broker-dealer that is a member of the National Association of
Securities Dealers (a “NASD Dealer”) whereby the Participant irrevocably elects
to exercise the Award and to sell a portion of the Shares so purchased in order
to pay for the Exercise Price, and whereby the NASD Dealer irrevocably commits
upon receipt of such Shares to forward the Exercise Price directly to the
Company; or

 

                                                                                     
                (2)           through a “margin” commitment from Participant and
a NASD Dealer whereby Participant irrevocably elects to exercise the Award and
to pledge the Shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the exercise price directly to the Company; or

 

                                                                                     
(d)           by any combination of the foregoing.

 

                             7.             WITHHOLDING TAXES.

 

                                             7.1          
Withholding Generally.  Whenever Shares are to be issued in satisfaction of
Awards granted under the Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to the delivery of any certificate or
certificates for such Shares.  Whenever, under the Plan, payments in
satisfaction of Awards are to be made in cash, such payment shall be net of an
amount sufficient to satisfy federal, state, and local withholding tax
requirements.

 

                                             7.2           Stock Withholding. 
When, under applicable tax laws, a Participant incurs tax liability in
connection with the exercise of any Award that is subject to tax withholding and
the Participant is obligated to pay the Company the amount required to be
withheld, the Committee may allow the Participant to satisfy the minimum
withholding tax obligation by electing to have the Company withhold from the
Shares to be issued that number of Shares having a Fair Market Value equal to
the minimum amount required to be withheld, determined on the date that the
amount of tax to be withheld is to be determined.  All elections by a
Participant to have Shares withheld for this purpose shall be made in writing in
a form acceptable to the Committee.

 

                             8.             PRIVILEGES OF STOCK OWNERSHIP.

 

                                             8.1          
Voting and Dividends.  No Participant shall have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant.  After Shares are issued to the Participant, the Participant shall
be a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares.

 

 

-5-

--------------------------------------------------------------------------------


 

                                             8.2          
Financial Statements.  The Company shall provide financial statements to each
Participant prior to such Participant’s purchase of Shares under the Plan, and
to each Participant annually during the period such Participant has Awards
outstanding; provided, however, the Company shall not be required to provide
such financial statements to Participants whose services in connection with the
Company assure them access to equivalent information.

 

                             9.             TRANSFERABILITY.  Subject to Section
4.1(j), Awards granted under the Plan, and any interest therein, shall not: (a)
be transferable or assignable by the Participant, (b) be made subject to
execution, attachment or similar process, otherwise than by will or by the laws
of descent and distribution or as consistent with the specific Plan and Stock
Option Agreement provisions relating thereto or (c) during the lifetime of the
Participant, be exercisable by anyone other than the Participant, and any
elections with respect to an Award, may be made only by the Participant.

 

                             10.           CERTIFICATES.  All certificates for
Shares or other securities delivered under the Plan shall be subject to such
stock transfer orders, legends and other restrictions as the Committee may deem
necessary or advisable, including restrictions under any applicable federal,
state or foreign securities law, or any rules, regulations and other
requirements of the SEC or any stock exchange or automated quotation system upon
which the Shares may be listed.

 

                             11.           SECURITIES LAW AND OTHER REGULATORY
COMPLIANCE.  An Award shall not be effective unless such Award is in compliance
with all applicable federal and state securities laws, rules and regulations of
any governmental body, and the requirements of any stock exchange or automated
quotation system upon which the Shares may then be listed, as they are in effect
on the date of grant of the Award and also on the date of exercise or other
issuance.  Notwithstanding any other provision in the Plan, the Company shall
have no obligation to issue or deliver certificates for Shares under the Plan
prior to (a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable, and/or (b) completion of any registration
or other qualification of such shares under any state or federal law or ruling
of any governmental body that the Company determines to be necessary or
advisable.  The Company shall be under no obligation to register the Shares with
the SEC or to effect compliance with the registration, qualification or listing
requirements of any state securities laws, stock exchange or automated quotation
system, and the Company shall have no liability for any inability or failure to
do so.

 

                             12.           NO OBLIGATION TO EMPLOY.  Nothing in
the Plan or any Award granted under the Plan shall confer or be deemed to confer
on any Participant any right to continue in the employ of, or to continue any
other relationship with, the Company or any Parent, Subsidiary or Affiliate of
the Company or limit in any way the right of the Company or any Parent,
Subsidiary or Affiliate of the Company to terminate Participant’s employment or
other relationship at any time, with or without cause.

 

                             13.           EXCHANGE AND BUYOUT OF AWARDS.  The
Committee may, at any time or from time to time, authorize the Company, with the
consent of the respective

 

 

-6-

--------------------------------------------------------------------------------


 

Participants, to issue new Awards in exchange for the surrender and cancellation
of any or all outstanding Awards.  The Committee may at any time buy from a
Participant an Award previously granted with payment in cash, Shares or other
consideration, based on such terms and conditions as the Committee and the
Participant shall agree.

 

                             14.           CORPORATE TRANSACTIONS.

 

                                             14.1            Corporate
Transactions.  In the event of a Corporate Transaction (as defined in this
Section 14.1), the exercisability of each Award shall be automatically
accelerated so that each Award shall, immediately before the specified effective
date for the Corporate Transaction, become fully exercisable with respect to the
total number of Shares and may be exercised for all or any portion of such
Shares; provided, that an Award shall not be accelerated if and to the extent
that such Award is, in connection with the Corporate Transaction, either to be
assumed by the successor corporation or parent thereof or to be replaced with a
comparable option to purchase shares of the capital stock of the successor
corporation or parent thereof.  The determination of comparability shall be made
by the Committee, and the Committee’s determination shall be final, binding and
conclusive.  Upon the consummation of a Corporate Transaction, all outstanding
Awards shall, to the extent not previously exercised or assumed by the successor
corporation or its parent, terminate and cease to be exercisable.

 

                                                                “Corporate
Transaction” means (a) a merger or acquisition in which the Company is not the
surviving entity (except for a transaction the principal purpose of which is to
change the State in which the Company is incorporated), (b) the sale, transfer
or other disposition of all or substantially all of the assets of the Company or
(c) any other corporate reorganization or business combination that is not
approved by the Board and in which the beneficial ownership of 50% or more of
the Company’s outstanding voting stock is transferred.

 

                                             14.2            Change in Control. 
Notwithstanding any provision in Section 14.1 to the contrary, in the event of a
Change in Control (as defined in this Section 14.2), each Award shall
automatically accelerate effective fifteen (15) days following the effective
date of the Change in Control, so that each Award shall become fully exercisable
with respect to the total number of Shares and may be exercised for all or any
portion of such Shares.  Upon a Change in Control, all outstanding Awards
accelerated shall remain fully exercisable until the expiration or sooner
termination of the Award term specified in the Stock Option Agreement.

 

                                                                A “Change in
Control” shall be deemed to occur:  (a) should a person or related group of
persons, other than the Company or a person that directly or indirectly
controls, is controlled by or is under common control with the Company, becomes
the beneficial owner (within the meaning of Rule 13d-3 of the General Rules and
Regulations under the Exchange Act) of 25% or more of the Company’s outstanding
voting stock pursuant to a tender or exchange offer that the Board does not
recommend and that the stockholders of the Company accept; or (b) on the first
date within any period of twenty-four (24) consecutive months or less on which
there is effected a change in the composition of the Board by reason of a
contested election such that a majority of the Board members cease to be
comprised of individuals who either (i) have been members of the Board
continuously since the beginning of such period or (ii)

 

 

-7-

--------------------------------------------------------------------------------


 

have been elected or nominated for election as Board members during such period
by at least a majority of the Board members described in clause (i) who were
still in office at the time such election or nomination was approved by the
Board.

 

                                             14.3            Dissolution.  In
the event of the proposed dissolution or liquidation of the Company, the Board
shall notify the Participant at least fifteen (15) days prior to such proposed
action.  To the extent that Awards have not been previously exercised, such
Awards will terminate immediately prior to the consummation of such proposed
action.

 

                                             14.4           
Assumption of Awards by the Company.  The Company, from time to time, also may
substitute or assume outstanding awards granted by another company, whether in
connection with an acquisition of such other company or otherwise, by either (a)
granting an Award under the Plan in substitution of such other company’s award,
or (b) assuming such award as if it had been granted under the Plan if the terms
of such assumed award could be applied to an Award granted under the Plan.  Such
substitution or assumption shall be permissible if the holder of the substituted
or assumed award would have been eligible to be granted an Award under the Plan
if the other company had applied the rules of the Plan to such grant.  In the
event the Company assumes an award granted by another company, the terms and
conditions of such award shall remain unchanged (except that the exercise price
and the number and nature of Shares issuable upon exercise of any such option
will be adjusted appropriately pursuant to Section 424(a) of the Code).  In the
event the Company elects to grant a new Award rather than assuming an existing
option, such new Award may be granted with a similarly adjusted Exercise Price.

 

                             15.           ADOPTION AND STOCKHOLDER APPROVAL. 
The Plan shall become effective on the date that it is adopted by the Board (the
“Effective Date”).

 

                             16.           TERM OF PLAN.  Unless earlier
terminated as provided herein, the Plan will terminate ten (10) years from the
Effective Date.

 

                             17.           AMENDMENT OR TERMINATION OF PLAN. 
The Board may at any time terminate or amend the Plan in any respect, including
without limitation amendment of any form of Stock Option Agreement or instrument
to be executed pursuant to the Plan, provided, however, that no amendment may be
made to outstanding Awards without the consent of the Participant.

 

                             18.           NONEXCLUSIVITY OF THE PLAN.  Neither
the adoption of the Plan by the Board, nor any provision of the Plan, shall be
construed as creating any limitations on the power of the Board to adopt such
additional compensation arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under the Plan,
and such arrangements may be either generally applicable or applicable only in
specific cases.

 

                             19.           DEFINITIONS.  As used in the Plan,
the following terms shall have the following meanings:

 

 

-8-

--------------------------------------------------------------------------------


 

                                             “Affiliate” means any corporation
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with the Company where “control”
(including the terms “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to cause the direction of the
management and policies of the corporation, whether through the ownership of
voting securities, by contract or otherwise.

 

                                             “Award” means an award of a
nonqualified stock option to purchase Shares.

 

                                             “Stock Option Agreement” means,
with respect to each Award, the signed written agreement between the Company and
the Participant setting forth the terms and conditions of the Award.

 

                                             “Board” means the Board of
Directors of the Company.

 

                                             “Code” means the Internal Revenue
Code of 1986, as amended.

 

                                             “Committee” means the committee
appointed by the Board to administer the Plan, or if no committee is appointed,
the Board.

 

                                             “Company” means Integrated Device
Technology, Inc., a corporation organized under the laws of the State of
Delaware, or any successor corporation.

 

                                             “Disability” means a disability,
whether temporary or permanent, partial or total, within the meaning of Section
22(e)(3) of the Code, as determined by the Committee.

 

                                             “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

                                             “Exercise Price” means the price at
which a holder of an Award may purchase the Shares issuable upon exercise of the
Award.

 

                                             “Fair Market Value” means the value
of a share of the Company’s Common Stock determined as follows:

 

                                                                                     
(a)           if such Common Stock is then quoted on the Nasdaq National Market
the closing price on the Nasdaq National Market System on the trading day
immediately preceeding the date on which Fair Market Value is determined, or, if
no such reported sale takes place on such date, the closing price on the next
preceding trading date on which a reported sale occurred;

 

                                                                                     
(b)           if such Common Stock is publicly traded and is then listed on a
national securities exchange, the closing price or, if no reported sale takes
place on such date, the closing price on the next preceding trading day on which
a reported sale occurred;

 

 

-9-

--------------------------------------------------------------------------------


 

                                                                                     
(c)           if such Common Stock is publicly traded but is not quoted on the
Nasdaq National Market nor listed or admitted to trading on a national
securities exchange, the average of the closing bid and asked prices on such
date, as reported by The Wall Street Journal, for the over-the-counter market;
or

 

                                                                                     
(d)           if none of the foregoing is applicable, by the Board in good
faith.

 

                                             “Insider” means an officer or
director of the Company or any other person whose transactions in the Company’s
Common Stock are subject to Section 16 of the Exchange Act.

 

                                             “Parent” means any corporation
(other than the Company) in an unbroken chain of corporations ending with the
Company, if at the time of the granting of an Award under the Plan, each of such
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

                                             “Participant” means a person who
receives an Award under the Plan.

 

                                             “Plan” means this Integrated Device
Technology, Inc. 1997 Stock Option Plan, as amended from time-to-time.

 

                                             “SEC” means the Securities and
Exchange Commission.

 

                                             “Shares” means shares of the
Company’s Common Stock $0.001 par value, reserved for issuance under the Plan,
as adjusted pursuant to Sections 2 and 14, and any successor security.

 

                                             “Subsidiary” means any corporation
(other than the Company) in an unbroken chain of corporations beginning with the
Company if, at the time of granting of the Award, each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

                                             “Termination” or “Terminated”
means, for purposes of the Plan with respect to a Participant, that the
Participant has ceased to provide services as an employee, director, consultant,
independent contractor or adviser, to the Company or a Parent, Subsidiary or
Affiliate of the Company, except in the case of sick leave, military leave, or
any other leave of absence approved by the Committee; provided, that such leave
is for a period of not more than ninety (90) days, or reinstatement upon the
expiration of such leave is guaranteed by contract or statute.  The Committee
shall have sole discretion to determine whether a Participant has ceased to
provide services and the effective date on which the Participant ceased to
provide services (the “Termination Date”).

 

 

-10-

--------------------------------------------------------------------------------

